Case 1:20-cv-00391-CMH-MSN Document 35 Filed 12/11/20 Page 1 of 8 PagelD# 374

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division
MUJAHEED ABDUL QADIR and
ANISA BARADIA,
Petitioners,
Vv.

Case No. 1:20cv391

KIMBERLY ZANOTTI, et al.,

eer ee ee ee 8

Respondents.

MEMORANDUM OPINION

 

THIS MATTER comes before the Court on Petitioners’ and
Respondents’ Motions for Summary Judgment, pursuant to Federal
Rule of Civil Procedure 56.

Petitioners Qadir and Baradia are a married couple living
in Virginia with permanent resident status in the United States.
In 2016, they applied for naturalization. The U.S. Citizenship
and Immigration Services (“USCIS”) denied their applications
because Qadir provided false employment information in a 2001
labor certificate application. After a de novo review of the
evidence, the Court affirms that decision.

Both Qadir and Baradia are natives of Kenya. At age 18,
Qadir immigrated to the United States on a student visa. He
received a bachelor’s degree in Computer Science in 2002 and a

master’s in Software Engineering in 2010, both from George Mason
Case 1:20-cv-00391-CMH-MSN Document 35 Filed 12/11/20 Page 2 of 8 PagelD# 375

University in Fairfax, Virginia. Trados/SDL sponsored Mr.
Qadir’s first work visa, which was valid from February 2004 to
January 2007. SNL Financial sponsored his second work visa.
Qadir applied for permanent resident status and was approved in
May 2011.

Baradia and Qadir married on August 10, 2006. In May 2011,
Baradia was granted permanent resident status as a derivative of
Qadir’s approval.

In 2001, while still a student at George Mason, Qadir hired
the law firm of Samuel G. Kooritzky to help him find employment
and immigration sponsorship. Kooritzky prepared immigration
forms on Qadir’s behalf, which Qadir signed as Koortizky
instructed. Shortly thereafter, Kooritzky was convicted by this
Court on fraud charges (among others) for preparing false alien
employment certification applications with forged employer
signatures. The issue presented in this case arises from one
such application Kooritzky filed on Qadir’s behalf.

Baradia and Qadir applied to become naturalized U.S.
citizens in February 2016. During Qadir’s naturalization
interview in December 2017, USCIS confronted him with his 2001
Application for Alien Employment Certification (“ETA Form 750”),
which contained false information about Qadir’s potential
employment and his work experience. Qadir acknowledged that the

contents of that form were fabricated. USCIS Field Office
Case 1:20-cv-00391-CMH-MSN Document 35 Filed 12/11/20 Page 3 of 8 PagelD# 376

Director Kim Zanotti denied their applications for
naturalization on December 14, 2017, reasoning,

Unfortunately, by signing the ETA 750 and certifying

that the information was correct [Qadir] made a

material misrepresentation to the Department of Labor.

At the time [Qadir was] granted Adjustment of Status

on May 3, 2011 [Qadir was] inadmissible to the United

States for providing information that was false in an

attempt to gain an immigration benefit. . . . You have

not demonstrated that you have been lawfully admitted

for permanent residence and, therefore, are ineligible

for naturalization.

Petitioners appealed their denied naturalization
applications, and USCIS affirmed its denial in December 2019.
Petitioners have appealed the USCIS decision to this Court
pursuant to 8 U.S.C. § 1421(c), and both parties have filed
motions for summary judgment.

Summary judgment is appropriate when "there is no genuine
dispute as to any material fact and the movant is entitled to
judgment as a matter of law." Fed. R. Civ. P. 56(a). A court
will grant summary judgment unless "a reasonable jury could

return a verdict for the nonmoving party" on the evidence

presented. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

 

248 (1986). Only disputes over facts that might affect the
ultimate resolution of the case will preclude the entry of
summary judgment. Id. at 248. Summary judgment is appropriate in
this matter, as the parties agree there is no genuine dispute of

material fact.
Case 1:20-cv-00391-CMH-MSN Document 35 Filed 12/11/20 Page 4 of 8 PagelD# 377

An alien who “has been lawfully admitted to the United
States for permanent residence” is eligible to become a
naturalized citizen. 8 U.S.C. § 1429. A petitioner’s lawful
permanent resident status must be “in accordance with all
applicable” immigration laws. Id. The burden rests on _ the
petitioner to show his eligibility for naturalization by a
preponderance of the evidence. Id. The petitioner “must further
demonstrate that the grant of that status was in substantive

compliance with the immigration laws.” Injetiv. U.S.

 

Citizenship & Immigr. Servs., 737 F.3d 311, 316 (4th Cir. 2013)

 

(internal quotations omitted). To demonstrate substantive
compliance, petitioner must not be an “inadmissible alien” as
defined by § 1182. See id. (“To be sure, [Petitioner] would not
have been entitled to adjust her status to permanent resident
had she been statutorily inadmissible.”). “Any alien who, by
fraud or willfully misrepresenting a material fact, seeks to
procure (or has sought to procure or has procured) a visa, other
documentation, or admission into the United States” is
inadmissible. § 1182(a) (6) (C) (i).

In the present case, the Court must determine whether Qadir
willfully misrepresented a material fact when he signed an ETA
Form 750 that Kooritzy prepared and filed with the Department of
Labor on Qadir’s behalf. This ETA Form 750 falsely stated that

Qadir was applying to be a cook at Shoney’s Restaurants. It also
Case 1:20-cv-00391-CMH-MSN Document 35 Filed 12/11/20 Page 5 of 8 PagelD# 378

falsely stated that Qadir had years of prior work experience as
a cook at Kabob Masala. Qadir admits the information contained
on his ETA Form 750 was false and material to his effort to
procure a visa. It therefore constitutes a material
misrepresentation of fact as described by § 1182(a) (6) (C) (i).

The Court must then turn to the disputed issue of whether
the misrepresentation was willful. “A misrepresentation is

willful if it was deliberate and voluntary.” Xing Yang Yang v.

 

Holder, 770 F.3d 294, 303 (4th Cir. 2014). On April 11, 2001, at
the instruction of his then-attorney, Kooritzky, Qadir signed
the ETA Form 750 deliberately and voluntarily. Petitioners
present no evidence of coercion or duress, so the fact that
Qadir relied on Kooritzky’s poor judgment is not relevant to
determining that the misrepresentation was deliberate and
voluntary.

The fact that Qadir made no attempt to review the form’s
contents before he signed is also irrelevant. While an
applicant’s signature establishes only a presumption that he is
aware of the application’s contents, “an alien may not
deliberately avoid reading the application . . . in an attempt

to circumvent the presumption.” Matter of Valdez, 27 I. & N.

 

Dec. 496, 499 (BIA 2018). Qadir asks the Court not to attribute
to him the lies contained in that form because Qadir actively

chose not to verify the contents of the form before signing.
Case 1:20-cv-00391-CMH-MSN Document 35 Filed 12/11/20 Page 6 of 8 PagelD# 379

Willful ignorance to the form’s misrepresentations is not a
valid defense. To entertain such argument would permit every
alien to avoid the consequence of perjury if only he declines to

review a form’s contents. See Hanna v. Gonzales, 128 F. App’x

 

478 (6th Cir. 2005) (“[Petitioner’s] failure to apprise himself
of the contents of this important document constituted
deliberate avoidance—an act the law generally does not recognize
as a defense to misrepresentation.”).

Further, the declarations on ETA Form 750 itself clearly
anticipate and reject such a defense. The declaration just above
Qadir’s signature states, “Pursuant to 28 U.S.C. 1746, I declare
under penalty of perjury that the foregoing is true and
correct.” Still, Qadir failed to take even cursory steps to
ensure the accuracy of the document he was signing. See also 8
C.F.R. § 103.2(a) (2) (“By signing the benefit request, the
applicant or petitioner, or parent or guardian certifies under
penalty of perjury that the benefit request, and all evidence
submitted with it, either at the time of filing or thereafter,
is true and correct.”).

Just below Qadir’s signature, a declaration states, “I
hereby designate the agent below [Kooritzky] to represent me for
the purpose of labor certification and I take full
responsibility for accuracy of any representations made by my

agent.” To permit Qadir now to claim ignorance of Kooritzky’s
Case 1:20-cv-00391-CMH-MSN Document 35 Filed 12/11/20 Page 7 of 8 PagelD# 380

assertions would deprive these declarations of all meaning, an
action the Court is unwilling to take. Qadir acted willfully
when he deliberately and voluntarily signed the ETA Form 750
that misrepresented his potential employment and his employment
experience.

Qadir’s willful misrepresentations of material facts on ETA
Form 750 made him inadmissible at the time USCIS adjusted his
status to lawful permanent resident. See 8 U.S.C.
§ 1182(a) (6) (C) (i). He was not lawfully admitted for permanent
residency and is thus ineligible for naturalization pursuant to
§ 1429.

Petitioners’ immigration applications proceed hand-in-hand.
For the reasons previously set forth, Qadir was not lawfully
admitted for permanent residency. By extension, neither was
Baradia. As a derivative applicant, Baradia’s status as a
permanent resident could only be approved if Qadir was found
lawfully eligible for such status. Since the Court has found
Qadir inadmissible at the time USCIS adjusted his status to
permanent resident, Baradia’s adjustment likewise was not in
substantive compliance with immigration laws. Baradia is
ineligible for naturalization pursuant to § 1429, as she was not
lawfully admitted for permanent residency.

For the foregoing reasons, the USCIS decision to deny

naturalization to both Qadir and Baradia was proper. Respondents
Case 1:20-cv-00391-CMH-MSN Document 35 Filed 12/11/20 Page 8 of 8 PagelD# 381

are entitled to summary judgment. An accompanying order shall

issue.

°
CLAUDE M. HILTON
UNITED STATES DISTRICT JUDGE

Alexandria, Virginia
December // , 2020
